                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


COASTAL LOGISTICS, INC.,

                 Plaintiff,                                CIVIL ACTION NO.: 4:15-cv-177

       v.

AIM STEEL INTERNATIONAL, INC.,

                 Defendant.


                                            ORDER

       On January 31, 2017, the Court stayed this case due to the Defendant’s voluntary filing of a

petition in the United States Bankruptcy Court for the Northern District of Georgia. (Doc. 33.)

Absent a status report on October 11, 2018, no action has occurred in this case since that Order.

Accordingly, the parties are hereby ORDERED to file a joint status report within twenty-one (21)

days of the date of this Order. In that report, the parties should address the status of this case and

the bankruptcy petition and should state their respective positions as to whether this case should

remain stayed.

       SO ORDERED, this 6th day of May, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
